{¶ 1} Appellant has filed a motion for reconsideration of the court’s denial of the discretionary appeal in this matter, reported at 119 Ohio St.3d 1506, 2008-Ohio-5467, 895 N.E.2d 567.
{¶ 2} The motion for reconsideration is granted. The discretionary appeal is accepted, the judgment of the court of appeals is reversed on the authority of State v. Davis, 119 Ohio St.3d 422, 2008-Ohio-4608, 894 N.E.2d 1221, and the cause is remanded to the court of appeals for further proceedings consistent with State v. Davis.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, and Cupp, JJ., concur.
Lanzinger, J., dissents.